DETAILED ACTION
Claims 1-20 filed November 24th 2019 are pending in the current action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (US2019/0059733) in view of Gibson-Horn et al. (US2011/0043755)

 	Consider claim 1, where Nguyen teaches a wearable therapeutic system comprising: a wearable item configured to be worn on at least a portion of a body, (See Nguyen paragraph 26 where Nguyen discusses a tremor reduction device worn on the wrist) the wearable item comprising: a housing configured to maintain an object therein; (See Nguyen paragraph 25 where Nguyen discusses a housing to maintain a mass (object) and a fastener (See Nguyen paragraph 49 where there housing is secured by straps, loops, buckles, clasps, snap buttons or hook and loop fasteners and allows for the weight to be interchangeable) 
 	Nguyen teaches a housing that allows for interchangeable weights, however Nguyen does not explicitly teach having an open condition and a closed condition, the open condition of the fastener configured to allow insertion of the object into the pocket and removal of the object from the pocket, and the closed condition of the fastener configured to secure the object in the pocket. However, in the same field of endeavor of wearable tremor therapeutic devices Gibson-Horn teaches an open condition and a closed condition, the open condition of the fastener configured to allow insertion of the object into the pocket and removal of the object from the pocket, and the closed condition of the fastener configured to secure the object in the pocket. (See Gibson-Horn paragraph 25, 122, 147, 157 where Gibson-Horn teaches weights that are designed to be inserted into pockets, wherein the pockets are resealable using buttons, snaps, magnets, Velcro, adhesives (e.g., glues), or zippers, Thus, the pocket is able to be opened (unsealed) to change out a weight and then closed to secure the weight (sealed).) Therefore, it would have been obvious for one of ordinary skill in the art that the interchangeable weights stored in the housing of Nguyen could be implemented by a resealable pocket as taught by Gibson-Horn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known implementation of housing an interchangeable weight to yield the desired result. 

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Gibson-Horn as applied to claim 1 above, in further view of Kaiser et al. (US6,695,794)

Consider claim 2, where Nguyen in view of Gibson-Horn teaches the wearable therapeutic system of Claim 1 further comprising: a method to determine a bodily force associated with a movement of the wearable item; (See Nguyen paragraph 26-27 where Nguyen discusses the horizontal and vertical frequency and/or amplitude of the tremors is measured) and wherein the object comprises a gyroscope configured to apply the opposing force to the wearable item in response to the bodily force. (See Nguyen paragraph 26-27 where Nguyen discusses using the measurements to counter-act the vibrational energy by moving masses, thus a gyroscope)   
 	Nguyen teaches a method to determine a bodily force, however Nguyen does not explicitly teach an accelerometer. However, in the same field of endeavor of tremor reduction devices Kaiser teaches an accelerometer. (See Kaiser figure 15 where the tremor control prototype contains an accelerometer.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 
 	Nguyen teaches applying counter-acting forces to counter-act the vibrational energy from the tremor, however Nguyen does not explicitly teach a processor storing instructions that when executed, is configured to determine an opposing force based at least in part on the bodily force. However, in the same field of endeavor Kaiser teaches a processor storing instructions that when executed, is configured to determine an opposing force based at least in part on the bodily force. (See Kaiser col 8 line 6-38 where microcontroller employs a control loop to move masses in response to accelerations of the wrist in order to quell tremors) Therefore, it would have been obvious for one of ordinary skill in the art to use a processor to employ to control methods to perform the methods described in Nguyen. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results.

 	Consider claim 3, where Nguyen in view of Gibson-Horn in view of Kaiser teaches the wearable therapeutic system of Claim 2, wherein the processor is further configured to receive, from a user device, a user command to adjust the opposing force into an adjusted opposing force. (See Nguyen paragraph 27 where a test is run and the tremor reduction device is configured and calibrated according to the test) 

 	Consider claim 4, where Nguyen in view of Gibson-Horn in view of Kaiser teaches the wearable therapeutic system of Claim 3, wherein the bodily force is a tremor movement; and wherein the adjusted opposing force is closer to opposite of magnitude and direction of the bodily force than the opposing force is opposite of the magnitude and direction of the bodily force. (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.)

Claims 5-8, 10, 12-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kaiser 

 	Consider claim 5, where Nguyen teaches a dynamic therapeutic system comprising: a first wearable item configured to: be worn on at least a first portion of a body; and move with a first set of movements of the first portion of the body upon which the first wearable item is worn;  (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.) a method to determine in real time varying bodily forces experienced by the (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated to be matched to a tremor movement during measurement) and a first opposing force generator configured to apply in real time varying opposing forces generally opposing the varying bodily forces so the dynamic therapeutic system provides real time, dynamic dampening of the bodily forces experienced by the first wearable item in an effort to maintain the first wearable item in a still configuration during the first set of movements. (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated to be matched to a tremor movement during measurement of the patient's tremors and then counter-act the tremor motion exhibited by the patient during the test.)
	Nguyen teaches a method to determine a bodily force, however Nguyen does not explicitly teach an accelerometer. However, in the same field of endeavor of tremor reduction devices Kaiser teaches an accelerometer. (See Kaiser figure 15 where the tremor control prototype contains an accelerometer.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 

 	Consider claim 6, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 5 further comprising a user command configured to adjust at least a portion of the varying opposing forces of the first opposing force generator into adjusted opposing forces; wherein the adjusted opposing forces maintain the first wearable item more still than the unadjusted opposing forces. (See Nguyen paragraph 27 where a test is run and the tremor reduction device is configured and calibrated according to the test in order to counteract tremor motion, thus maintaining the wearable item more still than with just the tremor motion)

 	Consider claim 7, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 6 further comprising a user device configured to receive user input and send the user command. (See Nguyen paragraph 27 where a test is run and the tremor reduction device is configured and calibrated according to the test. See Kaiser col 8 line 6-38 where the user can define feedback values as their desired values.)

 	Consider claim 8, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 5, wherein each bodily force is a vector having a magnitude and direction; wherein each opposing force is a vector having a magnitude and direction; wherein the first set of movements of the first wearable item include tremor movements of the first portion of the body upon which the first wearable item is worn; and wherein the first opposing force generator comprises a first gyroscope configured to generate the varying opposing forces. (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.)

 	Consider claim 10, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 5 further comprising: a second wearable item configured to: be worn on at least a second portion of the body different than the first portion; (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.) and move with a second (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions) and a method to determine in real time varying bodily forces experienced by the second wearable item during the second set of movements; wherein the first opposing force generator is configured to apply in real time varying opposing forces at one or both the first wearable item and the second wearable item such that the real time varying opposing forces generally oppose the combination of the varying bodily forces experienced by the first wearable item and the second wearable item so the dynamic therapeutic system provides real time, dynamic dampening of the bodily forces in an effort to maintain one or both the first wearable item and the second wearable item in a still configuration during the first set of movements and the second set of movements. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions)
	Nguyen teaches a method to determine a bodily force, however Nguyen does not explicitly teach a second accelerometer. However, in the same field of endeavor of tremor reduction devices Kaiser teaches a second accelerometer. (See Kaiser figure 15 where the tremor control prototype contains accelerometers 16, 18.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 

 (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions)

 	Consider claim 13, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 5 further comprising: a second wearable item configured to: be worn on at least a second portion of the body different than the first portion; and move with a second set of movements of the second portion of the body upon which the second wearable item is worn; and a method configured to determine in real time varying bodily forces experienced by the second wearable item during the second set of movements; and a second opposing force generator configured to apply in real time varying opposing forces generally opposing the varying bodily forces so the dynamic therapeutic system provides real time, dynamic dampening of the bodily forces experienced by the second wearable item in an effort to maintain the second wearable item in a still configuration during the second set of movements. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions)
(See Kaiser figure 15 where the tremor control prototype contains accelerometers 16, 18.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 

 	Consider claim 14, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 13, wherein each bodily force is a vector having a magnitude and direction; wherein each opposing force is a vector having a magnitude and direction; wherein the second set of movements of the second wearable item include tremor movements of the second portion of the body upon which the second wearable item is worn; and wherein the second opposing force generator comprises a second gyroscope configured to generate the varying opposing forces. (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.)

 	Consider claim 16, where Nguyen teaches a method for tremor reduction comprising: determining, first motion from a first wearable item located at a first position of a body, real time varying bodily forces experienced by the first wearable item during a first set of movements; determining, a second motion of a second wearable item located at a second position of the body different than the first position, real time varying bodily forces experienced by the second wearable item during a second set of movements; (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions) applying, with a first opposing force generator, real time varying opposing forces generally opposing the varying bodily forces experienced by the first wearable item; and applying, with a second opposing force generator, real time varying opposing forces generally opposing the varying bodily forces experienced by the second wearable item; (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.) wherein the method provides dynamic dampening of the bodily forces experienced by the first wearable item and the second wearable item in an effort to maintain the first wearable item and the second wearable item in still configurations during the first and second sets of movements. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.)
	Nguyen teaches a method to determine a bodily force, however Nguyen does not explicitly teach a first accelerometer and a second accelerometer. However, in the same field of endeavor of tremor reduction devices Kaiser teaches a first accelerometer and a second accelerometer. (See Kaiser figure 15 where the tremor control prototype contains accelerometers 16, 18.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 

(See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.) 

 	Consider claim 18, where Nguyen in view of Kaiser teaches the method of Claim 16, further comprising: in response to receiving a user command from a user device, adjusting at least a portion of the varying opposing forces into adjusted opposing forces; (See Nguyen paragraph 27 where a test is run and the tremor reduction device is configured and calibrated according to the test) wherein the adjusted opposing forces maintain the first wearable item and the second wearable item more still than the unadjusted opposing forces. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm where the masses are moved in order to counter-act motion)

 	Consider claim 19, where Nguyen in view of Kaiser teaches the method of Claim 16, wherein each bodily force is a vector having a magnitude and direction; wherein each opposing force is a vector having a magnitude and direction; (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.) wherein the first set of movements of the first wearable item include tremor movements of the first portion of the body upon which the first wearable item is worn; and wherein the second set of movements of the second wearable item include tremor movements of  (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.)

 	Consider claim 20, where Nguyen in view of Kaiser teaches the method of Claim 16, further comprising: determining the varying opposing forces based on a combination of the varying bodily forces experienced by the first wearable item during a first set of movements and the varying bodily forces experienced by the first wearable item during a first set of movements. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm.)


Claims 9, 11, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen in view of Kaiser as applied to claim 5 above, in further view of Gibson-Horn

 	Consider claim 9, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 8, wherein the first wearable item comprises: a housing configured to maintain the first opposing force generator therein; (See Nguyen paragraph 25 where Nguyen discusses a housing to maintain a mass (object) and a fastener (See Nguyen paragraph 49 where there housing is secured by straps, loops, buckles, clasps, snap buttons or hook and loop fasteners and allows for the weight to be interchangeable) 
(See Gibson-Horn paragraph 25, 122, 147, 157 where Gibson-Horn teaches weights that are designed to be inserted into pockets, wherein the pockets are resealable using buttons, snaps, magnets, Velcro, adhesives (e.g., glues), or zippers, Thus, the pocket is able to be opened (unsealed) to change out a weight and then closed to secure the weight (sealed).) Therefore, it would have been obvious for one of ordinary skill in the art that the interchangeable weights stored in the housing of Nguyen could be implemented by a resealable pocket as taught by Gibson-Horn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known implementation of housing an interchangeable weight to yield the desired result. 

 	Consider claim 11, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 10, wherein the second wearable item comprises: a housing configured to maintain the second opposing force generator therein; (See Nguyen paragraph 25 where Nguyen discusses a housing to maintain a mass (object) and a fastener (See Nguyen paragraph 49 where there housing is secured by straps, loops, buckles, clasps, snap buttons or hook and loop fasteners and allows for the weight to be interchangeable) 
(See Gibson-Horn paragraph 25, 122, 147, 157 where Gibson-Horn teaches weights that are designed to be inserted into pockets, wherein the pockets are resealable using buttons, snaps, magnets, Velcro, adhesives (e.g., glues), or zippers, Thus, the pocket is able to be opened (unsealed) to change out a weight and then closed to secure the weight (sealed).) Therefore, it would have been obvious for one of ordinary skill in the art that the interchangeable weights stored in the housing of Nguyen could be implemented by a resealable pocket as taught by Gibson-Horn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known implementation of housing an interchangeable weight to yield the desired result. 

 	Consider claim 15, where Nguyen in view of Kaiser teaches the dynamic therapeutic system of Claim 5 further comprising: a second wearable item configured to: be worn on at least a second portion of the body different than the first portion; and move with a second set of movements of the second portion of the body upon which the second wearable item is worn; and a second measurement configured to determine in real time varying bodily forces experienced by the second wearable item during the second set of movements; (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm, where the two masses move together to counter-act particular motions)  a second opposing force generator configured to apply in real time varying opposing forces generally opposing the varying bodily  (See Nguyen paragraph 27 where a tremors are measured by the amplitude along X, Y, and Z axes and the tremor reduction device is configured and calibrated according to the test in order to more accurately match and then counter-act the tremor motion exhibited by the patient during the test.) and a user device configured to receive user input and send a user command configured to adjust at least a portion of the varying opposing forces of one or both the first opposing force generator and the second force generator into adjusted opposing forces; (See Nguyen paragraph 27 where a test is run and the tremor reduction device is configured and calibrated according to the test. See Kaiser col 8 line 6-38 where the user can define feedback values as their desired values.) wherein the first wearable item comprises: and wherein the first opposing force generator and the second opposing force generator are configured to work together, and apply in real time varying opposing forces at one or both the first wearable item and the second wearable item such that the real time varying opposing forces generally oppose the combination of the varying bodily forces experienced by one or both the first wearable item and the second wearable item so the dynamic therapeutic system provides real time, dynamic dampening of the bodily forces in an effort to maintain one or both the first wearable item and the second wearable item in a still configuration during the first set of movements and the second set of movements; and wherein the adjusted opposing forces maintain one or both the first wearable item and the second wearable item more still than the unadjusted opposing forces. (See Nguyen paragraph 20 where there is an embodiment with two translatable masses that are arranged such that one translatable mass is lateral to the hand, wrist, or arm, and one translatable mass is medial to the hand, wrist or arm where the masses are moved in order to counter-act motion)
	Nguyen teaches a method to determine a bodily force, however Nguyen does not explicitly teach an accelerometer. However, in the same field of endeavor of tremor reduction devices Kaiser teaches an accelerometer. (See Kaiser figure 15 where the tremor control prototype contains an accelerometer.) Therefore, it would have been obvious for one of ordinary skill in the art to utilize an accelerometer to measure the bodily forces. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known device to perform the intended method to yield predictable results. 
	Nguyen teaches a housing that allows for interchangeable weights, however Nguyen does not explicitly teach having an open condition and a closed condition, the open condition of the fastener configured to allow insertion of the second opposing force generator into the pocket and removal of the second opposing force generator from the pocket, and the closed condition of the fastener configured to secure the second opposing force generator in the pocket. However, in the same field of endeavor of wearable tremor therapeutic devices Gibson-Horn teaches having an open condition and a closed condition, the open condition of the fastener configured to allow insertion of the second opposing force generator into the pocket and removal of the second opposing force generator from the pocket, and the closed condition of the fastener configured to secure the second opposing force generator in the pocket. (See Gibson-Horn paragraph 25, 122, 147, 157 where Gibson-Horn teaches weights that are designed to be inserted into pockets, wherein the pockets are resealable using buttons, snaps, magnets, Velcro, adhesives (e.g., glues), or zippers, Thus, the pocket is able to be opened (unsealed) to change out a weight and then closed to secure the weight (sealed).) Therefore, it would have been obvious for one of ordinary skill in the art that the interchangeable weights stored in the housing of Nguyen could be implemented by a resealable pocket as taught by Gibson-Horn. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known implementation of housing an interchangeable weight to yield the desired result. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809. The examiner can normally be reached 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM LU
Examiner
Art Unit 2624



/WILLIAM LU/Examiner, Art Unit 2624